       Case 2:20-po-00330-CKD Document 14 Filed 03/23/21 Page 1 of 2


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Federal Defenders Office
3    Assistant for the Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700 Fax: 916-498-5710
5
     Attorneys for Defendant
6    MATTHEW ESCALANTE
7
8
9                              IN THE UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12   UNITED STATES OF AMERICA,                 )   Case No. 2:20-PO-00330-CKD
                                               )
13       Plaintiff,                            )   STIPULATION AND [PROPOSED] ORDER
                                               )   TO EXTEND PAYMENT PLAN FOR FINE
14                       v.                    )
                                               )
15   MATTHEW ESCALANTE,                        )
                                               )   Judge: Hon. Carolyn K. Delaney
16       Defendant.                            )
                                               )
17                                             )
18
19          IT IS HEREBY STIPULATED between the parties through their respective counsel,
20   Alstyn Bennett, Assistant United States Attorney, and Linda C. Allison, Assistant Federal
21   Defender, attorney for MATTHEW ESCALANTE:
22          1. On November 19, 2020, Mr. Escalante was sentenced to pay a fine in the amount of
23              $290.00;
24          2. The defendant was ordered to pay Central Violations Bureau by March 19, 2021;
25          3. On March 20, 2021 the defendant paid $100.00 toward this fine.
26          4. Mr. Escalante is unable to pay the full amount owed by March 19, 2021, and is
27              requesting an extension to June 19, 2021 to pay the full amount.
28

      Stipulation and Proposed Order                -1-
      Case 2:20-po-00330-CKD Document 14 Filed 03/23/21 Page 2 of 2


1    DATED: March 22, 2021                                Respectfully submitted,
2
                                                          HEATHER WILLIAMS
3                                                         Federal Defender
4                                                         /s/Linda C. Allison
                                                          LINDA C. ALLISON
5                                                         Assistant to the Federal Defender
6                                                         Attorneys for Defendant
                                                          MATTHEW ESCALANTE
7
8    Dated: March 22, 2021                                PHILLIP A. TALBERT
                                                          Acting United States Attorney
9
10                                                        /s/ Alstyn Bennett
                                                          ALSTYN BENNETT
11                                                        Assistant United States Attorney

12
13
14
                                                ORDER
15
            IT IS HEREBY ORDERED that the order to pay the remainder of the fine in the amount
16
     of $190.00, be extended until June 19, 2021.
17
            IT IS SO ORDERED.
18
19   Dated: March 22, 2021
                                                    _____________________________________
20                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

      Stipulation and Proposed Order                -2-
